Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0339654).
As per claims 1, 10, and 15 Kim teaches, an automated parking system for a vehicle and controller (Kim, ¶[005] “Implementations disclosed herein provide a user interface apparatus for a vehicle that provides information to a user so that the user in a vehicle is better able to recognize various parking situations of the vehicle while the vehicle is being automatically (or autonomously) parked.” ) comprising: 
a camera configured to obtain images of objects proximate the vehicle (Kim, ¶[0077] camera 220, and ¶[0066] “The driving situation information may include at least one of the following: information on an object located outside the vehicle 100, navigation information, and vehicle state information.”  ); and a controller configured to review the obtained images of objects proximate the vehicle to classify an environment proximate the vehicle (Kim, ¶[0125] “In some implementations, the object may be classified as a movable object or a stationary object” ), determine a type of parking lot associated with the classified location and initiate an automated parking function of the vehicle corresponding to the determined type of parking lot (Kim, ¶[0435] “Referring to FIG. 12, the processor 270 may display a first donut image 1210 corresponding to first information about autonomous parking planning.” Shows type of parking lot in the top view of drive view, the views would consider an object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0339654) in view of Chinni (US 2020/0210788).
As per claims 2, 11, and 16 Kim teaches, the automated parking system as recited in claim 1. 
Kim does not clearly teach, Chunni teaches, wherein the controller includes a neural network to classify the environment proximate the vehicle based on a comparison of stored images corresponding to a known parking lot and the obtained images ( Chunni, ¶[0015] “ In the example illustrated in FIG. 2, the memory 205 includes image analysis software 215 including a convolutional neural network (CNN) 220” neural network and “The autonomous functionality software 225 may be, for example, automated cruise control (ACC), an automatic braking system, an automated parking system, or the like.” A neural network would learn with images).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim with Chunni’s neural network to be used in the automated parking system. 
As per claims 3 and 12, Kim in view of Chunni teaches, the automated parking system as recited in claim 2, wherein the camera obtains images of structures and controller classifies the type of parking lot based on the type of structure proximate to the parking lot (Kim, ¶[0115] “Referring to FIGS. 5 and 6 as examples, an object o may include a lane OB10, a nearby vehicle OB11, a pedestrian OB12, a two-wheeled vehicle OB13, a traffic signal OB14 and OB15, a light, a road, a structure, a bump, a geographical feature, an animal, etc.”).
As per claims 4 and 13 Kim in view of Chunni teaches, the automated parking system as recited in claim 3, wherein the controller initiates the automated parking function based on a configuration of the vehicle (Kim, ¶[0045] “In some scenarios, when automatic parking of a vehicle is performed with a user in the vehicle, the user may not be aware of a parking state of the vehicle. For example, if forward driving is transitioned to reverse driving, or vice-versa, during automated parking of a vehicle while a user is seated inside the vehicle, then the user may feel discomfort or may be injured if the user is not expecting such a transition.”   ).
As per claim 5, Kim in view of Chunni teaches, the automated parking system as recited in claim 3, wherein the controller initiates a scanning process for a desired parking spot based on the determined type of parking lot (Kim, fig.14 the scanning of the top view depending on what time of parking lot as seen in the image).
As per claims 6 and 17, Kim in view of Chunni teaches, the automated parking system as recited in claim 4, wherein the configuration of the vehicle includes a trailer (Chunni, ¶[0011] “For example, the vehicle 105 may be an automobile, a motorcycle, a truck, a bus, a semi-tractor, and others. In the example illustrated, the vehicle 105 includes an electronic controller 110, a camera 115, a steering system 120, an accelerator 125, and brakes 130. The components of the vehicle 105 may be of various constructions and may use various communication types and protocols.” ).
As per claims 7, 14 and 18 Kim in view of Chunni teaches, the automated parking system as recited in claim 6, wherein the automated parking function includes defining a vacant spot for the vehicle is defined as two adjacent and vertically aligned vacant parking spots (Kim, fig.14 from top view showing vertical two adjacent spots).
As per claim 8, Kim in view of Chunni teaches, the automated parking system as recited in claim 3, wherein the image of structures utilized for classifying the environment of the vehicle comprises a building (Kim, ¶[0123] “The structure may be a body located around the road in the state of being fixed onto the ground. For example, the structure may include a streetlight, a roadside tree, a building, a traffic light, a bridge, a curb, and a wall.”).
As per claim 9, Kim in view of Chunni teaches, the automated parking system as recited in claim 3, wherein the image of structures utilized for classifying the environment of the vehicle comprises a shape of a sign adjacent a structure (Kim,  ¶[0123] “a traffic light”).
As per claim 19, Kim in view of Chunni teaches, the method as recited in claim 16, including defining a vacant spot for the vehicle as an unoccupied spot between white lines in response location being identified as a paved parking lot adjacent to a building (Kim, “¶[0123] The structure may be a body located around the road in the state of being fixed onto the ground. For example, the structure may include a streetlight, a roadside tree, a building, a traffic light, a bridge, a curb, and a wall.”  The buildings would be around the parking lots and seen the parking spots are outlined).
As per claim 20, Kim in view of Chunni teaches, the method as recited in claim 16, including defining a vacant spot for the vehicle as an unoccupied spot based on placement of other vehicles within the classified environment, wherein the classified environment is identified as being an open space without buildings (Kim, fig.12 showing parking lot without buildings).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/